DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 397 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “---a high current path that is external to the battery module, the battery module not including electrical connections within the battery module between the respective cells”  The underlined limitations makes the claim unclear. It is not clear how the battery cells without electrically connections forms a battery module. The applicant’s drawing and specification shows electrical connections between cells. It appears Applicant’s intention is to claim “indirect connections between cells” instead of “direct connections”. For examination purpose, examiner considers as “the battery module not including direct electrical connections with the battery  module between the respective cells”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Kim et al. (US 2014/0103876).
As to claims 1 and 11, Kim discloses in figure 2 (reproduced below):-a battery protection circuit configured to control a battery module that includes a plurality of cells connected in series by a high current path, the battery protection circuit comprising:
++++
    PNG
    media_image1.png
    478
    677
    media_image1.png
    Greyscale

 a charging control switch [switches FET5 and FET 6] connected in series to a high  current path and disposed between the battery module [battery module (200)]  and a plurality of pack terminals [terminals (310) and (320)]; 
        a battery controller [battery management (110); see ¶0041]  for controlling the charging control switch based on cell voltages of the plurality of  cells; and  
       a plurality of first protection circuits  [second battery management unit (120) has plurality of controller and switches for each battery ; see figure 2] connected to the respective cells on the high  current path [noted that the high current path is the positive terminal path], such that the plurality of cells alternate with the plurality of first protection circuits on the high current path, and the respective cells are not connected directly together , wherein , 
 the plurality of first protection circuit are  configured for selectively interrupting or allowing a current flowing in the high current path  to a corresponding cell based on the cell voltage of the corresponding cell from among the plurality of  cells,  wherein the plurality of first protection circuits respectively include
          at least one switch  [switching element FET1-1] connected in series between  neighboring cells or between the plurality of one of the cells and a first pack terminal from among the plurality of pack terminals, and 
           a cell controller [controller (121-123)] for controlling the at least one switch according to a cell voltage of the corresponding cell [see ¶0064]; and the plurality of first protection circuits are configured to selectively interrupt current flow between any one of the cells and the high current path using the at least one switch [noted that when the overcharge is detected  the FET2-1, FET2-2 , FET4 is turned on and Switch FET6 is turned off to prevent current flow to the battery cells; see ¶0080]  .
              Regarding claim 11, the battery module not including electrical connections within the battery module between the respective cells [the cells in Kim are electrically connected and formed a battery module]
       As to claim 5, Kim discloses in figure 2 (see figure above), wherein the at least one switch is a field-effect transistor [the above figure shows FETs].
       As to claim 6, Kim discloses in figure 2, wherein the at least one switch [switch FET1] includes a first N-channel field -effect transistor including a drain terminal, a source terminal connected to a first electrode of the corresponding cell, and a gate terminal for receiving a control signal from the cell controller, and ,  controlling a current flowing in a first direction to the corresponding cell [see figure 1, above; see also ¶0062-0064].
          As to claim 7, Kim discloses in figure 2,  7. (Currently Amended) The battery protection circuit of claim 6, wherein the at least one switch includes a second N-channel field-effect transistor including a drain terminal connected to the drain terminal of the first N-channel field-effect transistor, a source terminal connected to a cell neighboring the corresponding cell or the first pack terminal, and a gate terminal for receiving the control signal from the cell controller, controlling a current flowing in a second direction to the corresponding cell [see figure above and also ¶0062-0064].
                   As to claim 8, Kim discloses in figure 2,  wherein the plurality of  first protection circuits respectively include: a first resistor [Resistor R]  connected to a second electrode of the corresponding cell, and transmitting a voltage at a second electrode of the corresponding cell to the cell controller; a capacitor [capacitor “C”, see figure above] connected between the first resistor and a first electrode of the corresponding cell; and a second resistor  [R1 and R2] connected to a source terminal of the second N-channel field- effect transistor, and operable as a current limiting resistor with the first resistor [see figure above].
       As to claim 9, Kim discloses in figure 2, wherein the first electrode of the corresponding cell is a negative electrode of the corresponding cell.
       As to claims 10 and 15, Kim discloses in figure 2, wherein regarding an overvoltage or a low voltage of the cells, the battery controller starts a protection operation before the cell controller does [see ¶0024, ¶0040, ¶0057, ¶0064].
As to claim 13, Kim discloses in figure 2,  wherein the at least one switch includes: a first N-channel field-effect transistor [FET1] including a drain terminal, a source terminal connected to a first electrode of the corresponding cell, and a gate terminal for receiving a control signal from the cell controller, and controlling a current flowing in a first direction to the corresponding cell; and a second N-channel field-effect transistor [FET2]  including a drain terminal connected to the drain terminal of the first channel field-effect transistor, a source terminal connected to a cell neighboring the corresponding cell or the first pack terminal, and a gate terminal for receiving the control signal from the cell controller, and controlling a current flowing in a second direction to the corresponding cell [see¶0024, ¶0040, ¶0057, ¶0062-0064].
As to claim 14, Kim discloses in figure 2,  wherein the plurality of  first protection circuits respectively further include: a first resistor connected to a second electrode of the corresponding cell, and transmitting a voltage at the second electrode of the corresponding cell to the cell controller; a capacitor connected between the first resistor and the first electrode of the corresponding cell; and a second resistor connected to the source terminal of the second N-channel field-effect transistor, and operating as a current limiting resistor with the first resistor see ¶0024, ¶0040, ¶0057, ¶0062-0064].
As to claim 16, Kim discloses in figure 2,wherein: the plurality of cells includes a first cell  [cell 221]and a second cell [222], each of the first cell and the second cell has a first terminal and a second terminal [positive and negative terminals  of the cells], the first and second terminals of each cell having opposite polarities, the plurality of first protection circuits includes a first first protection circuit and a second first protection circuit [each have protection circuits 121-123] , and, the first terminal of the second cell is connected to the second terminal of the first cell only by the first first protection circuit [see figure 2].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ji (US 8,953,293).
          As to claims 2 and 12, Kim discloses all of the claim limitations except, a fuse element connected in series to the big current path; and a second protection circuit for controlling the fuse element based on the cell voltages of the cells.
          Ji discloses in figures 1-2, a fuse [Fuse element (220): see Col. 3, lines 34-35] element connected in series to the big current path; and a second protection circuit [protection device (240): see Col. 4, lines 10-20] for controlling the fuse element based on the cell voltages of the cells [see Col. 4, lines 10-20 and Col. 6, lines23-36; the controller (240) outputs VO signal to control the fusing elements].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a fuse element in Kim’s apparatus as taught by so that over-current prevented from flowing in the battery cells. 
         As to claim 3, Ji discloses in figure 2,  wherein the fuse element [element 220],  includes: a control terminal [control terminal that receives signal from the controller (240)] ; at least one heating resistor [resistor R1]  connected to the control terminal and generating heat according to a voltage applied to the control terminal; and a fuse [fuse is connected to the charging current] connected in series to the high  current path and configured to be opened by the generation of heat by the heating resistor [Col. 6, lines 23-36].
       As to claim 4, Ji discloses in figures 1-2, wherein the first and second protection circuits are independently driven [the control devices are operating independently].
Response to Arguments
Applicant's arguments filed on 02/25/2022 have been fully considered but they are not persuasive. 
      I.   Applicant argues that  the rejection fails to identify any structure or circuit that corresponds to ‘ plurality of first protection circuits connected to the respective cells on the high current path , such that the plurality of cells alternate with the plurality of first protection circuits on the high current path , and the respective cells are not connected directly together’ [see Page 12 of Applicant’s Remarks].
                 Examiner disagrees with the above statements and submits that Kim discloses a plurality of first protection circuits [see figure 2, element 120; for each cells] and each cell is electrically connected to the high current path which is the positive terminal of the battery pack.
                Applicant also argues that Kim doesn’t show, the battery module 10 does not include electrical connections within the battery module 10 between the respective cells,’ a structure that is not present in Kim's battery module 2004[see Page 12 of Applicant’s Remarks].
 .           Examiner would like to point out that Applicant’s battery module is being formed by electrical connected cells. 
.


Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859